                    Case 19-11743-KG              Doc 512       Filed 12/17/19         Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    Pancakes & Pies, LLC, et al.,                        Case No. 19-11743 (KG)

                         Debtors. 1                      (Jointly Administered)


                                           AFFIDAVIT OF SERVICE

STATE OF DELAWARE                     )
                                      )        SS
NEW CASTLE COUNTY                     )

        Michelle M. Dero, being duly sworn according to law, deposes and says that she is
employed by the law firm of Chipman Brown Cicero & Cole, LLP, counsel to Ballas Egg Products
Corp. in the above referenced cases, and on the 16th day of December 2019, the following pleading
(the “Request”) was filed via the Court’s CM/ECF electronic filing system (“CM/ECF”), which
sent notice of the Request to all parties receiving notification through CM/ECF.

      (1)       Request of Ballas Egg Products Corp. for Allowance of Administrative Claim Under
                11 U.S.C. § 503(b) [Docket 507]

       In addition, the Request was also served on the parties listed on the attached service list via
hand delivery or first-class mail.


                                                                         /s/ Michelle M. Dero
                                                                  Michelle M. Dero

             SWORN TO AND SUBSCRIBED before me this 17th day of December 2019.


                                                                          /s/ Kristin A. McCloskey
                                                                  Kristin A. McCloskey
                                                                  Notary Public
                                                                  State of Delaware
                                                                  My Commission Expires July 7, 2020


1
      The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Pancakes &
      Pies, LLC (2435); Pancakes & Pies Holding, LLC (3381); Pancakes & Pies Shop, LLC (1620); Pie Wholesalers,
      LLC (2420); Pancakes & Pies Promotions, LLC (7308); Idaho Pies, Inc. (2015); Pie and Beverage, Inc. (5887);
      Pasta & Pie, LLC (9288); Pancakes & Pies Real Estate Holding LLC (8553); and Pies & Pancakes Holding Corp.
      (2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                             Case 19-11743-KG     Doc 512        Filed 12/17/19       Page 2 of 3
Akin Gump Strauss Hauer & Feld LLP            Ansell Grimm & Aaron, P.C.                            Baker Botts LLP
 Scott L. Alberino & Joanna Newdeck       Joshua S. Bauchner, Esq. & Anthony J.                Omar J. Alaniz & Kevin Chiu
  1333 New Hampshire Avenue, NW                      D’Artiglio, Esq.                          2001 Ross Avenue Suite 900
        Washington, DC 20036                      365 Rifle Camp Road                               Dallas, TX 75201
                                               Woodland Park, NJ 07424


Baker, Donelson, Bearman, Caldwell &                Ballard Spahr LLP                              Ballard Spahr LLP
            Berkowitz, PC                Craig Solomon Ganz & Michael DiGiacomo                     Leslie C. Heilman
     Attn E. Franklin Childress, Jr.       1 East Washington Street, Suite 2300               919 N Market Street, 11th Floor
   165 Madison Avenue, Suite 200                    Phoenix, AZ 85004                          Wilmington, DE 19801-3034
          Memphis, TN 38103


               Bayard PA                         Beard & Savory, PLLC                    Benesch, Friedlander, Coplan & Aronoff
  Justin R. Alberto & Sophie E. Macon              Russell W. Savory                                        LLP
      600 N King Street, Suite 400           119 South Main Street, Suite 500          Jennifer R. Hoover, Kevin M. Capuzzi, John C.
         Wilmington, DE 19801                     Memphis, TN 38103                                        Gentile
                                                                                              222 Delaware Avenue, Suite 801
                                                                                                   Wilmington, DE 19801

          Blank Rome LLP                           Bono Burns Dist Inc                   Buchalter, A Professional Corporation
   John E. Lucian & Jose F. Bibiloni                   Gerard Burns                          Shawn M. Christianson, Esq.
   1201 N Market Street, Suite 800               3616 South Big Bend Blvd                    55 Second Street, 17th Floor
        Wilmington, DE 19801                        St Louis, MO 63143                      San Francisco, CA 94105-3493




  Buchanan Ingersoll & Rooney PC                   Burr & Forman LLP                               Burr & Forman LLP
        Attn Mary F. Caloway             David W. Houston, IV & J. Patrick Warfield                 J. Cory Falgowski
  919 North Market Street, Suite 990      222 Second Avenue South, Suite 2000                1201 N. Market Street, Suite 1407
       Wilmington, DE 19801                        Nashville, TN 37201                            Wilmington, DE 19801




Chipman Brown Cicero & Cole, LLP                Delaware Attorney General                       Delaware Dept of Justice
William E. Chipman Jr & Mark D Olivere                Matthew Denn                                Attn Bankruptcy Dept
 1313 North Market Street, Suite 5400           Carvel State Office Building                     820 N French St 6th Fl
      Wilmington, DE 19801-6101                      820 N French St                             Wilmington, DE 19801
                                                  Wilmington, DE 19801


     Delaware Secretary of State                Delaware State Treasury                                Departure
           Franchise Tax                      820 Silver Lake Blvd, Suite 100                          Emilly Rex
         401 Federal Street                          Dover, DE 19904                              427 C Street Ste 406
            PO Box 898                                                                            San Diego, CA 92101
          Dover, DE 19903


               DJ-9, Inc.                   Ellenoff Grossman & Schole LLP                      Fredrikson & Byron, P.A.
   Attn David M. D’Onofrio, President               Howard J Berman                                 John M. Koneck
   2011 W. Cleveland Street, Suite E       1345 Avenue of the Americas, 11th Fl                200 South Sixth St Ste 4000
           Tampa, FL 33606                        New York, NY 10105                           Minneapolis, MN 55402-1425




     Friedman Law Group, P.C.                   Internal Revenue Service                       Internal Revenue Service
         J. Bennett Friedman                       Attn Susanne Larson                       Centralized Insolvency Operation
 1901 Avenue of the Stars, Suite 1000            31 Hopkins Plz Rm 1150                                PO Box 7346
       Los Angeles, CA 90067                       Baltimore, MD 21201                        Philadelphia, PA 19101-7346




     Internal Revenue Service                              KCC                                 Kelley Drye & Warren LLP
   Centralized Insolvency Operation                   Andres Estrada                      Robert L. LeHane & Jennifer D. Raviele
            2970 Market St                222 N Pacific Coast Highway, Suite 300                      101 Park Ave
       Philadelphia, PA 19104                    El Segundo, CA 90245                              New York, NY 10178
                               Case 19-11743-KG          Doc 512        Filed 12/17/19        Page 3 of 3
         Macdonald Fernandez LLP                       Manty & Associates, P.A.                     Missouri Department of Revenue
 Iain A. Macdonald, Esq. & Daniel E. Vaknin,             Christopher Camardello                              Bankruptcy Unit
                    Esq.                           401 Second Avenue North, Suite 400                     Attn Sheryl L. Moreau
       221 Sansome Street, Third Floor                   Minneapolis, MN 55401                                 PO Box 475
        San Francisco, CA 94104-2323                                                                 Jefferson City, MO 65105-0475


Monzack Mersky Mclaughlin and Browder,         Monzack Mersky Mclaughlin and Browder,                   Moore & Van Allen PLLC
                  P.A.                                          P.A.                            Attn David L Eades, David S. Walls, Luis M.
          Brian J. McLaughlin                             Rachel B. Mersky                             Lluberas, Gabriel L. Mathless
    1201 N Orange Street, Suite 400                1201 N Orange Street, Suite 400                      100 N Tryon St, Suite 4700
         Wilmington, DE 19801                           Wilmington, DE 19801                               Charlotte, NC 28202


          Morrison Sund, PLLC                      Office of the United States Trustee            Pachulski Stang Ziehl &Jones LLP
           Cynthia L. Hegarty                                    Delaware                        Bradford J. Sandler & Colin R. Robinson
     5125 County Road 101, Suite 200                          Linda J. Casey                        919 N. Market Street, 17th Floor
         Minnetonka, MN 55345                              844 King St Ste 2207                          Wilmington, DE 19801
                                                          Wilmington, DE 19801


Procopio, Cory, Hargreaves & Savitch LLP            Richards, Layton & Finger, P.A.                      SCF RC Funding L, LLC
      Attn Gerald P. Kennedy, Esq.             Daniel J. DeFranceschi, Michael J. Merchant,         Attn AJ Peil, Senior Vice President
         525 B Street, Suite 2200              Zachary I. Shapiro, Brett M. Haywood, Megan              902 Carnegie Center, Suite
          San Diego, CA 92101                                   E. Kenney                                           520
                                                           One Rodney Square                               Princeton, NJ 08540
                                                           920 North King Street
                                                           Wilmington, DE 19801
   Securities & Exchange Commission               Securities & Exchange Commission              Securities & Exchange Commission NY
   G Jeffrey Boujoukos Regional Director               Secretary of the Treasury                                Office
       1617 JFK Boulevard Ste 520                             100 F St NE                          Andrew Calamari Regional Director
           Philadelphia, PA 19103                        Washington, DC 20549                               Brookfield Place
                                                                                                         200 Vesey St, Ste 400
                                                                                                       New York, NY 10281-1022

Solomon Ward Seidenwarum & Smith, LLP                  Tulare County Tax Collector                     US Attorney for Delaware
       Michael D. Breslauer, Esq.               Attn: Mayra Alcantar, Deputy Tax Collector                   David C. Weiss
        401 B Street, Suite 1200                     221 S Mooney Blvd Room 104-E                       1007 Orange St Ste 700
         San Diego, CA 92101                              Visalia, CA 93291-4593                              PO Box 2046
                                                                                                       Wilmington, DE 19899-2046


Wells Fargo Vendor Financial Services, LLC                 WF PP Realty, LLC                    WHITEFORD, TAYLOR & PRESTON, LLP
  fka GE Capital Information Technology        Attn Robert G. Friedman, Owner & Manager                Dennis J. Schaffer, Esq.
                  Solutions                                510 East 80th Street                    Seven Saint Paul Street Suite 1500
  Bankruptcy Administration c/o Ricoh USA                 New York, NY 10075                             Baltimore, MD 21202
   Program f/d/b/a IKON Financial Services
               PO Box 13708
       Jennifer Susan Presnall-Harpe
          Macon, GA 31208-3708
 WHITEFORD, TAYLOR & PRESTON, LLP
        Stephen B. Gerald, Esq.
        The Renaissance Centre
     405 North King Street, Suite 500
         Wlimington, DE 19801
